DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2, 5, 6, 8-1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 21, 11, 12, 2, 9, 16 of U.S. Patent No. US 9,511,330 (Yu et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations in the current claims above are overlapped by the limitations in claim of the parent patent.  Claim 2 in current application has a layer (second layer) comprising glass fibers and fibrillated fibers, and a top and bottom layers of synthetic fibers, one of the layers can also be made of cellulose or cellulose and synthetic fibers, the top or bottom layers are claimed as first and third layers.  In claim 1 of the patent, the filter media has the intermedia (second layer) having fibrillated fibers and glass fibers, one of the other two layers is made of synthetic fibers, and the other one is made of  “organic polymer” , which encompasses cellulose (see claim 15); the order of the layers can be, the synthetic polymer layer at the bottom of the second layer, and the organic at the top (claim 1) of the patent; however, in claims 13 and 21 of the patent, the third layer can be positioned on top of the second layer, therefore, the order of the layers as incurrent claim 2 is met, and the limitations and compositions of the layers are overlapped by the combinations of limitations in those claims of the patent.
Limitations of claim 5, are overlapped by claim 11 of the patent.
Claim 6 is overlapped by claim 12 of the patent.
Claim 8 is overlapped by the limitations of claim2 of the patent.

Claim 10, is as claim 2 overlapped by the limitations of claims 1 of the patent, and further claim 13; the second layer is always placed in between the other two layers, independent on the other layers composition.
Claim 11 corresponds to claim 16 of the patent and it is also overlapped by the limitations of the claims in the patent.
Claims 12, 14, 15, 16 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 20, 21, 24, 4, 27, of U.S. Patent No. 8,882,876. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations on the claims above are overlapped by the limitations in the patent. 
Claim 12 incurrent application includes a web forming a filter (claims 2 and 27/20), that comprises fibrillated fibers, glass fibers (claim 2), and similar percentage of fibrillated fibers, as indicated by the percentage of non-fibrillated fibers in the mixture, e.g. up to 64 percent, based on the total of 100 % of the fibers and a minimum percentage of glass fibers.  The mean flow pore average is not part of the claims, however, the skilled artisan at the time this invention was made would have been able to predict that the final structure for the same  percentage of fibers in the mixture, have an inherent similar mean flow pore size.  Claims 13, 14, 15, 16, 17 and 20 are overlapped by the limitations of claims 21, 24, 4, 27, and 20, 21 27 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-21 are rejected under 35 U.S.C. 103 as being obvious over Battenfeld et al  (US 8,882,876).  This patent discloses the filter layer or filter media comprising fibrillated fibers and glass fibers, the filter media can have 60  of fibers ( abstract, claims and column 5, last paragraph through column 6, line 19); the media can also comprise non-fibrillated binder fibers (column 7, lines 35-39).  The glass fibers are further disclosed (column 8, lines 38-62). The membrane thickness is further disclosed (column 16, lines 21-38).  The air permeability is found in Table (2).  The CFS is further disclosed (claim 24).  The additional layers (claims 20, 21, Fig. 1).  Other properties of the claims are further disclosed (Table 2).  The filter media is made in a wet laid process (column 23, lines 34-51). The ranges discussed in the specification cover a portion of the ranges in fibrillated fibers percentage, and mean pore size ranges, however, the skilled artisan at the time this invention was made would have been motivated to alternatively increase the amount of fibrillated fibers, since higher amounts are also suggested for the composition (column 6, lines 20-36).  The skilled artisan at the time this invention was made would have been motivated to select a composition with the ranges in pore and fibers percentage and optionally binder fibers in order to tailor the separation properties of the filer media for a particular separation..
The applied reference has a common Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the 
Claims 12, 13, 15, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Giglia 9US 4,929,502.  Giglia discloses a filter media of fabric comprising fibrillated fiber and glass fibers (column 2, lines 1-56).  The filter media comprises 5 to about 65 % of fibrillated fibers (column 2, last paragraph). 
As to claim 13, the media is made by a wet lay process (column 5, last paragraph).
As to claims 20, and 21,  the filter medium or fabric is supported on an additional layer of material that is more open than the filter media, e.g. a woven or non –woven material etc. (column 6last paragraph).
As to claim 15, the layer of material media has a CSF that is within the range in this claim (column 8, lines 1-20).
As to claim 18, this references discloses a thickness of 0.005 inch (column 4, lines 38-44).
Giglia does not disclose the mean flow pore size as claimed; however, the filter media is porous and has a percentage of fibrillated fibers and a low amount of glass fibers, and similar CFS, therefore, the skilled in the ordinary art at the time this invention was made would have reasonable reasons to conclude that the flow pore size also encompasses values within the pore size range claimed in claim 12 in Giglia.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additionally cited claims are related to filter fibrous materials having fibrillated fibers and alternatively glass fibers. The effect of the addition of glass fiber or not is discussed on 2010/0314747..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.